Judgment entered June 4, 1963 awarding claimants the sum of $16,250 with interest, as modified by the decision of the trial court of January 4, 1965, unanimously modified by reducing the amount of said award to the sum of $11,250 with interest and, as so modified, the judgment is affirmed, without costs of this appeal to any party. Memorandum: This case was remanded for further findings as to the division of an award of $16,250 between direct and consequential damages (22 A D 2d 749). After the taking of additional proof the trial court in a supplemental decision has found that there was no consequential damage and has fixed the direct damage in the sum of $11,250. Both appellants and respondents have informed this court in writing that they are satisfied with the award as modified and in substance request implementation of the amended decision. We act thereon by amending the original judgment. (Appeals from judgment of Court of Claims for claimants on a claim for permanent appropriation of realty.) Present — B as tow, J. P., Goldman, Henry, Noonan and Del Vecchio, JJ.